J-S05024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: H.J.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.P., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1232 MDA 2021

                 Appeal from the Order Entered August 20, 2021
                 In the Court of Common Pleas of Union County
                         Orphans’ Court at No: 19-8056


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                              FILED MARCH 14, 2022

       A.P. (“Father”) appeals from the order dated August 18, 2021, and

docketed August 20, 2021,1 in the Union County Court of Common Pleas,

granting the petition of D.F. and C.F., Child’s legal custodians (“Custodians”),

and terminating involuntarily his parental rights to his minor son, H.J.B.

____________________________________________


1 While the docket reflects an entry date of August 20, 2021, there is no
notation on the dockets that notice was given and that the orders were entered
for purposes of Pa.O.C.R. 4.6(b) (stating, “The clerk shall note in the docket
the date when notice was given to the party or to his or her counsel under
subparagraph (a) of this Rule.”). See Note Pa.O.R. 4.6 (noting that the Rule
is “derived from Pa.R.C.P. No. 236.”); see also Frazier v. City of
Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding that “an order is not
appealable until it is entered on the docket with the required notation that
appropriate notice has been given”); see also Pa.R.A.P. 108(a) (entry of an
order is designated as “the day on which the clerk makes the notation in the
docket that notice of entry of the decree has been given as required by
Pa.R.Civ.P. 236(b)”.). Thus, the order was not entered and the appeal period
not triggered. Although we consider the matter on the merits, we caution the
Court of Common Pleas of Union County as to compliance with the rules with
regard to the entry of orders.
J-S05024-22



(“Child”), born in July 2016, pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), and (b).2 After careful review, we affirm.

         At the time of Child’s birth, his mother, B.B. (“Mother”) was incarcerated

at State Correctional Institution (“SCI”) - Muncy. Custodians received custody

of Child through a prison ministries organization, and with the consent of

Mother, two days after Child’s birth. N.T., 3/9/21, at 8-9. Child remained

with Custodians until Mother’s release in April 2017. Id. at 10. Child then

returned to Custodians in September 2017, after briefly residing with his

maternal grandmother, upon Mother’s reincarceration in July 2017.3 Id. at

10-13, 44. He has remained in the care and custody of Custodians since. Id.

at 13.

         Custodians filed a custody action on December 18, 2017, naming Mother

only, as they were unaware of the identity of Child’s biological father at the

time.4 N.T., 8/18/21 at 12-13; N.T., 3/9/21, at 13, 50-51. At a hearing on

____________________________________________


2 It was noted on the record at the termination hearing that Child’s mother,
B.B. (“Mother”), agreed to terminate her parental rights voluntarily. N.T.,
8/18/21 (“After meeting with counsel in chambers, it’s my understanding that
[Mother] and [Custodians] have reached an agreement to prepare a post-
adoption custody agreement, and she is -- will be signing a Voluntary
relinquishment of Parental Rights.”). We observe that the docket does not
reflect any disposition related to Mother.
3   Mother was released in or around June 2018. N.T., 3/9/21, at 16.

4 Notably, the orphans’ court incorporated the record of the custody
proceedings at the termination hearing. Id. at 15-16. While the custody
record was not included as part of the certified record, we do not find this
necessary for our review and determination.


                                           -2-
J-S05024-22



March 12, 2018, Mother, who was incarcerated at the time, refused to provide

the name of Child’s father.5 N.T., 8/18/21, at 13; N.T., 3/9/21, at 15, 17, 50-

51. By order of March 12, 2018, the court, pending further order, awarded

Custodians sole legal and physical custody and required Mother to provide her

address to the court upon her upcoming release from prison, scheduled for

June 6, 2018. Id. at 43. Subsequently, by order of January 11, 2019, finding

a lack of compliance on the part of Mother as to the supplying of her address,

the court made its March 12, 2018 order a final order. Id. Custodial mother,

D.F., learned of Father’s identity around March 18, 2019. N.T., 3/9/21, at 65-

66.

       Child’s custodians filed a petition for involuntary termination of Mother’s

and Father’s parental rights on July 3, 2019, pursuant to 23 Pa.C.S.A. §

2511(a)(1). They additionally filed a contemporaneous Report of Intention to

Adopt.

       After numerous continuances, the orphans’ court conducted a hearing

on March 9, 2021.        Mother and Father were present6 and represented by

counsel, Jasmin Smith, Esquire and Patrick Johnson, Esquire, respectively.

Child was represented by Mark H. Lemon, Esquire, who the court appointed

as his legal counsel pursuant to order dated October 23, 2019. Custodians

____________________________________________


5 Mother confirmed that she failed to identify Father when asked by the court,
indicating that she “pled the Fifth.” N.T., 8/18/21, at 13.

6 Father appeared late, after the hearing had commenced, indicating he got
lost and stuck in traffic. Id. at 4, 36.

                                           -3-
J-S05024-22



presented the testimony of custodial mother, D.F., as well as Father as on

cross-examination. Father’s testimony was not able to be completed and the

matter was re-listed.7

       After several more continuances,8 the termination hearing resumed on

August 18, 2021.        Mother, who was again incarcerated, was present and

represented by Attorney Smith. Father failed to appear9 but was represented

by Attorney Johnson.         Further, Child was again represented by Attorney

Lemon.10      Custodians presented the testimony of Mother as on cross-

examination.

        At the conclusion of the hearing, the orphans’ court announced its

decision to terminate Father’s parental rights. N.T., 8/19/21, at 39-42. The

court then issued an order dated August 18, 2021, and docketed August 20,



____________________________________________


7 Additionally, Father presented and admitted Exhibit F-1, a corrected birth
certificate issued July 22, 2019, which was not included in the certified record.
We do not, however, find this necessary for our review.

8 Father requested a continuance of a June 17, 2021 listing, citing exposure
to COVID-19. He was later found in contempt for failure to provide evidence
related to this claimed COVID-19 exposure as ordered. N.T., 8/18/21, at 4-
8.

9 Attorney Johnson confirmed that Father was incarcerated. As the orphans’
court determined that Father failed to notify counsel so that appropriate
arrangements could be made for his participation, the court declined to delay
the proceedings. Id. at 5, 8-10.

10 Attorney Lemon argued in favor of termination of Father’s parental rights.
Id. at 31. He further submitted a brief to this Court in support of the
termination of Father’s parental rights.

                                           -4-
J-S05024-22



2021, memorializing its decision and referencing its reasoning placed on the

record.11

       Thereafter, on September 17, 2021, Father filed a timely notice of

appeal, along with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).        On October 29, 2021, the

orphans’ court issued a Rule 1925(a) Opinion.

       On appeal, Father raises the following issue for our review:

       1. Did the [t]rial [c]ourt commit an abuse of discretion in
       terminating the parental rights of [Father], pursuant to 23 Pa.
       C.S.[A.] § 2511(a)(1), when [Father] was unlawfully prevented
       from performing parental rights due to the removal of the minor
       child from his locality with no reasonable way for [Father] to locate
       the minor child and the failure of the court system to mandate his
       inclusion in a custody matter involving the minor child?

Father’s Brief at 4 (suggested answer omitted).

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
       trial court’s decision, however, should not be reversed merely
____________________________________________


11While the orphans’ court does not reference specific subsections of Section
2511 as it relates to the termination of Father’s parental rights in its order,
the court addresses subsections (a)(1) and (b) in its reasoning placed on the
record and in its Rule 1925(a) Opinion.


                                           -5-
J-S05024-22


      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted). “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,



                                      -6-
J-S05024-22



weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (quoting Matter of Adoption

of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                     ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to Section 2511(a)(1) as follows:



                                      -7-
J-S05024-22


     To satisfy the requirements of Section 2511(a)(1), the moving
     party must produce clear and convincing evidence of conduct,
     sustained for at least the six months prior to the filing of the
     termination petition, which reveals a settled intent to relinquish
     parental claim to a child or a refusal or failure to perform parental
     duties. In addition,

         Section 2511 does not require that the parent demonstrate
         both a settled purpose of relinquishing parental claim to a
         child and refusal or failure to perform parental duties.
         Accordingly, parental rights may be terminated
         pursuant to Section 2511(a)(1) if the parent either
         demonstrates a settled purpose of relinquishing
         parental claim to a child or fails to perform parental
         duties.

         Once the evidence establishes a failure to perform parental
         duties or a settled purpose of relinquishing parental rights,
         the court must engage in three lines of inquiry: (1) the
         parent’s explanation for his or her conduct; (2) the post-
         abandonment contact between parent and child; and (3)
         consideration of the effect of termination of parental rights
         on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted) (emphasis added).

     As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed, “[I]t is the six months immediately

preceding the filing of the petition that is most critical to our analysis.

However, the trial court must consider the whole history of a given case and

not mechanically apply the six-month statutory provisions, but instead

consider the individual circumstances of each case.” In re D.J.S., 737 A.2d

283, 286 (Pa. Super. 1999) (citations omitted). This requires the Court to

“examine the individual circumstances of each case and consider all

explanations offered by the parent facing termination of his or her parental


                                     -8-
J-S05024-22



rights, to determine if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination.” In re B., N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (citation omitted).

     Further, we have stated:

     [T]o be legally significant, the [post-abandonment] contact must
     be steady and consistent over a period of time, contribute to the
     psychological health of the child, and must demonstrate a serious
     intent on the part of the parent to recultivate a parent-child
     relationship and must also demonstrate a willingness and capacity
     to undertake the parental role. The parent wishing to reestablish
     his parental responsibilities bears the burden of proof on this
     question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted); see

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).

     Regarding the definition of “parental duties,” this Court has stated:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A child
     needs love, protection, guidance, and support. These needs,
     physical and emotional, cannot be met by a merely passive
     interest in the development of the child. Thus, this Court has held
     that the parental obligation is a positive duty which requires
     affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her

                                    -9-
J-S05024-22


       ability, even in difficult circumstances. A parent must utilize all
       available resources to preserve the parental relationship, and
       must exercise reasonable firmness in resisting obstacles placed in
       the path of maintaining the parent-child relationship. Parental
       rights are not preserved by waiting for a more suitable or
       convenient time to perform one’s parental responsibilities while
       others provide the child with . . . her physical and emotional
       needs.

In re B., N.M., 856 A.2d at 855 (internal citations omitted).

       In the case at bar, in finding grounds for termination of Father’s parental

rights pursuant to Section 2511(a)(1), the orphans’ court reasoned that

Father was aware of Child’s birth and his paternity and yet he failed to inquire

as to Child or perform any parental duties or responsibilities. The court stated:

              [Father] testified that he knew he was the father of [C]hild
       while [Mother] was pregnant and incarcerated.          He further
       testified that he got to see his son when [C]hild was ten (10)
       months old in 2017.

             [Father] took no action to obtain custody of [C]hild or
       inquire as to where [C]hild was located although he knew [M]other
       was incarcerated and that [C]hild was born.

             When [M]other was released from incarceration, [M]other
       contacted [Father]. When she contacted him[,] [F]ather failed to
       inquire as to who was caring for [C]hild.

             Throughout the proceedings there was inconsistent
       testimony about whether [F]ather knew the location of [M]other
       or how to contact her. In spite of this, although the [c]ourt
       questions the memory and credibility of [Father],[12] it is clear to
       the [c]ourt that [Father] throughout the time prior of [sic]
____________________________________________


12 The court described Father’s testimony as “inconsistent and totally
unbelievable. I do not accept any of [Father]’s testimony as accurate.” N.T.,
8/18/21, at 40. Conversely, it found the testimony of Child’s custodial mother
“credible and persuasive.” Id.




                                          - 10 -
J-S05024-22


       [C]hild’s birth, through the filing of the termination petition[,] was
       aware [C]hild was born, was aware he was the father, failed to
       inquire or participate in [C]hild’s rearing, failed to contribution
       [sic] financially in any way[,] and took limited, if any, efforts to
       obtain contact with [C]hild much less perform any parental duties.

                                          ...

             [C]hild is now five (5) years of age (nearly three (3) years
       of age at the time of the filing of the Petition) and has only known
       [Custodians] as his parents. [Father] has utterly failed to attempt
       to overcome the obstacles that may have been impediments in
       him performing parental duties, however, when he did have the
       opportunities[,] he failed to perform any parental duties.
       [F]ather’s irresponsibility was further demonstrated by his failure
       to appear at these proceedings and the one (1) proceeding he did
       appear at he was late.

              The [c]ourt finds that [Custodians] met their burden of
       establishing by clear and convincing evidence that [F]ather failed
       and or refused to perform his parental duties for a period in excess
       of six (6) months prior to the filing of the Petition.[13]

Orphans’ Court Opinion, 10/29/21, at 5-6.

       Father, however, argues that the orphans’ court erred in terminating his

parental rights as Child was illegally taken from him without his consent.

Father’s Brief at 9-10. He asserts that, regardless of any issues of credibility,

the circumstances created an insurmountable obstacle by which he was


____________________________________________


13 Although the orphans’ court expressed concern that the custody matter
proceeded without Father being identified and named as a party, the court
noted that the outcome as to the termination of Father’s parental rights would
be the same. Orphans’ Court Opinion, 10/29/21, at 5; N.T., 8/18/21, at 41.
We agree. The custody proceeding and the termination proceeding are two
separate and distinct proceedings. Further, for the reasons stated supra, the
record corroborates the orphans’ court’s determination, bolstered by its
rejection of Father’s testimony as incredible, that Father failed to perform his
parental duties, as well as that termination of Father’s parental rights would
best serve Child’s needs and welfare.

                                          - 11 -
J-S05024-22



deprived of the chance to further his relationship with Child. Id. at 11. Father

states:

      If this [c]ourt were to approve of termination under these
      circumstances, it would open a [P]andora’s box in termination of
      parental rights law in Pennsylvania. In essence, people could take
      other people’s children with the consent of one parent and outside
      the knowledge of the other. Thereafter, custodians could sue only
      one parent for custody without including the other. Finally, those
      same custodians could terminate both parties[’] parental rights
      without ever granting the non-included parent in the child’s life at
      any point in any way.

Id.

      Upon review, the record supports termination pursuant to Section

2511(a)(1).    Critically, the record reveals that Father knew he was Child’s

biological father. N.T., 8/18/21, at 24-25; N.T., 3/9/21, at 27, 74-75, 105.

While subsequently indicating that he was not aware until after Child’s birth,

Father initially clearly admitted that he always knew he was Child’s father.

N.T., 3/9/21, at 74-75, 105-06. Father testified:

            Q. And are you -- is it your testimony that you are the
      father of [Child]?

              A. Yes, I am.

            Q. Okay. And you would agree that you knew that you
      were the father of [Child] as early as April of 2017?

              A. No. I knew the whole time.

              Q. Oh, you knew since birth?

              A. Yes.

              Q.   Okay.   And that was when [Custodians] had custody
      then?



                                     - 12 -
J-S05024-22


           A. No. I knew when she was pregnant that [Child]
       was mine.

Id. at 74-75 (emphasis added); see also id. at 105 (“I knew he was mine

from the beginning.”). Further, Father did not see Child until April 2017, after

Mother was released from prison, when Child was ten months old, and only

had a few visits with Child until Mother’s reincarceration in July 2017. N.T.,

8/18/21, at 15, 17, 24-25; N.T., 3/9/21, at 27-28, 75, 77-79, 90.14 Despite

recognizing that Mother had been incarcerated at the time of Child’s birth,

nothing in the certified record indicates that Father inquired as to Child’s care

during Mother’s incarceration. Id. at 79. Father conceded that he knew his

name was not on Child’s birth certificate15 and that he did not file anything

related to custody as he did not believe there would be an issue as he had

known Mother for many years. N.T., 3/9/21, at 79-80, 90-92 (“I didn’t think

we’d have a problem. We’ve known each other for years.”).

       Once Mother was reincarcerated in July 2017, there is inconsistent

testimony as to when Father knew Mother was in fact reincarcerated. Id. at

34, 77-78, 80, 82. As indicated infra, Child returned to the care and custody

of Custodians in September 2017, where he remained.          Id. at 10-13, 44.

Notwithstanding, Father indicated, without any corroborating evidence, that

he contacted the police, who informed him he could not file a missing person’s

____________________________________________


14Regardless of Father’s inconsistent testimony, Father knew by April 2017
that Child was born and that he was Child’s father. N.T., 3/9/21, at 106.

15As referenced infra at n.8, an updated birth certificate identifying Father
was issued on July 22, 2019. Id. at 51-55, 104-05.

                                          - 13 -
J-S05024-22



report as he was not named on Child’s birth certificate; child protective

services agencies; and Mother’s sister, who informed him that Child was with

someone with a different first name than Child’s custodial mother “far, far

away.”16 Id. at 77, 84-89, 90-92, 94. He only contacted Lawrence County,

the county where he and Mother resided, to inquire regarding any custody

filings related to Child. Id. at 93-94. Further, Father acknowledged that he

did not search public jail records, did not hire an attorney, did not hire a

private investigator, and did not write Mother.17, 18 Id. at 80, 89, 92-93. He

stated that he became aware of and contacted Custodians upon receipt of the

petition for involuntary termination. Id. at 76-77, 85, 95.

       As   such,   the    record    supports      the   court’s   determination,   upon

consideration of the totality of the circumstances, as to Father’s failure to

perform parental duties, including lack of contact, within the six months prior

to the filing of the July 2019 termination petition and throughout Child’s life,

____________________________________________


16 Father stated that he contacted Mother’s sister through Facebook more than
six months after Mother was reincarcerated. Id. at 84, 86-87. Notably,
Child’s custodial mother, D.F., responded to a post on Facebook by Mother’s
sister as to Child’s location. While Father testified that he saw Child’s custodial
mother’s response, it is unclear if this was prior to the filing of the termination
petition. Id. at 29-34, 84-85.

17Although Father claimed a lack of resources, he admitted hiring an attorney
with respect to the termination petition. N.T., 3/9/21, at 80-82.

18 Father testified that he did not write to Mother as he does not write,
explaining that he is “not a good speller” and his “writing is terrible.” Id. at
89. While Mother wrote to Father in 2018, Father alleged that he never
received the letter, which Mother sent to a mutual friend of his and Mother’s,
until 2019. Id. at 89, 94-99.

                                          - 14 -
J-S05024-22



and lack of effort to overcome obstacles. This conclusion is augmented by the

court’s rejection of Father’s testimony as lacking credibility, also substantiated

by the evidence and within its discretion. We are mindful of our standard of

review set forth above, and reiterated most recently, in In re S.K.L.R., 256

A.3d 1108, 1127, 1129 (Pa. 2021), that we must not substitute our judgment

for that of the trial court. We, therefore, discern no error of law or abuse of

discretion and do not disturb the orphans’ court’s finding of grounds for

termination pursuant to Section 2511(a)(1).

      We next determine whether termination was proper under Section

2511(b). As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
      (Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791. . . .

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted).

      Moreover,


                                     - 15 -
J-S05024-22


      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      Father, however, has failed to preserve and waived any challenge

related to Section 2511(b) for failure to raise same in the Statement of

Questions Involved portion of his brief and failure to offer any such discussion

in his brief. See In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa. Super. 2017)

(citations omitted) (explaining this Court will not review an appellant’s claim

unless it is included in the statement of questions involved, developed in his

or her argument, and supported by citation to relevant legal authority).

      Even if Father had preserved a challenge to Section 2511(b), we would

conclude that it is without merit.     As recognized by the orphans’ court,

“[Custodians] have cared for [Child] and [Child] is thriving while in their care

and these are the only parents this child knows. [Child] knows nothing about

his biological father.” Orphans’ Court Opinion, 10/29/21, at 6. Child only saw

Father a few times in the spring/summer of 2017. N.T., 8/18/21, at 15, 17,

24-25; N.T., 3/9/21, at 27-28, 75, 78. Nothing in the certified record indicates

that these brief encounters created a parent/child bond between Father and

                                     - 16 -
J-S05024-22



Child.    Moreover, at the time of the hearing, Child was approximately five

years old and had been in the custody and care of Custodians for all but a

brief period of several months in 2017. N.T., 3/9/21, at 10-13, 44. Custodial

mother, D.F., testified that she and her husband, who Child referred to as

“Nanna and Pap,” desired to adopt Child should the court terminate parental

rights. Id. at 38, 69. She observed that Child was healthy and meeting his

developmental milestones. Id. at 69. She further indicated that she and her

husband had provided Child “love and care” as well as his daily needs.19 Id.

at 38. Hence, regardless of waiver, we would discern no error of law or abuse

of discretion in the court’s finding that termination of Father’s parental rights

would best serve Child’s needs and welfare pursuant to Section 2511(b).

         Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(1) and (b).

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2022

____________________________________________


19 Mother additionally testified that she wanted Child to remain with
Custodians. N.T., 8/18/21, at 15 (“I want [Custodians] to have my son.”).

                                          - 17 -